            Case 2:19-cv-02814-AB Document 18 Filed 08/13/20 Page 1 of 1




                          IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF PENNSYLVANIA


    BRYAN DWYER,                                        :
                                                        :
                  Plaintiff,                            :           CIVIL ACTION
                                                        :           No. 19-2814
                  v.                                    :
                                                        :
    NATIONWIDE PROPERTY AND                             :
    CASUALTY INSURANCE
    COMPANY,
              Defendant.                                :

                                                   ORDER

        AND NOW, this 13th day of August, 2020, it is ORDERED that Defendant’s Motion

for Partial Summary Judgment (ECF No. 13) is GRANTED. Plaintiff’s claim for bad faith

(Count II of his Complaint) is therefore DISMISSED. 1




                                                    __s/ANITA B. BRODY, J.__
                                                    ANITA B. BRODY, J.



Copies VIA ECF 08/13/2020




1
 Defendant did not move for summary judgment on Counts I and III in Plaintiff’s Complaint, for underinsured
motorist coverage and breach of contract, respectively. Those claims remain pending.
